Opinion issued May 19, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00402-CV
                            ———————————
           IN RE STAGG MARINE, INC., RENTROP TUGS, INC.,
                   AND PATRICK RENTROP, Relators


            Original Proceeding on Petition for Writ of Mandamus
                        MEMORANDUM OPINION

      Relators Stagg Marine, Inc., Rentrop Tugs, Inc., and Patrick Rentrop have

filed a petition for writ of mandamus, requesting that we (1) vacate the trial court’s

order consolidating two civil cases for trial and (2) compel the trial court to rule

upon relators’ no-evidence summary-judgment motion and motion to strike certain

disclosures as outside of the discovery period.* We deny the petition.


*
      The underlying cases are Apache Corporation v. Timothy Lee, et al. and Stallion
      Oilfield Construction LLC, et al. v. Tommy Angelle, cause numbers 2012-23568
      and 2012-47101, pending in the 270th District Court of Harris County, Texas, the
      Honorable Brent Gamble presiding.
                                    PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                        2